Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The application has not been checked to the extent necessary to determine the presence of all possible typographical and grammatical errors. Applicant’s cooperation is requested in correcting any errors of which he/she may become aware in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites on line 3 the limitation “four copper plates” and then further on line the limitation “the four plates”. This is confusing because it is not clear whether the “four copper plates” is the same as “the four plates”.  Clarification and/or correction are required.
Claim 1 recites on line 6 the limitation “a thick first substrate”.  This limitation is unclear because the word thickness is relative and needs to be specified.
Claim 1 recites on line 8 the limitation “four boards”, and then on line 10 the limitation “four circuit boards” and “printed circuit boards”.  This is confusing because it is not clear whether the “four boards” is the same as the “four circuit boards”.  Clarification and/or correction are required.
Claim 2 recites on lines 4 and 5 the limitation “the circuit boards”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites on lines 5 and 6 the limitation “a radiation part form a gamma-shaped resonance structure.  It is unclear what is meant by that.  Correction is required.
Citation of Relevant Prior Art
Gottl et al (US 6,940,465) teach a dual-polarized antenna system comprising two dipoles having mutually orthogonal dipole halves positioned in front of a reflector and connected at their feed point, wherein a printed circuit board is used as the reflector.

 




	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J LAUTURE whose telephone number is (571)272-1805. The examiner can normally be reached 9:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J LAUTURE/Primary Examiner, Art Unit 2845